DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 2-9, 11-18 and 20-23 are currently pending in this application. 
Priority
3.	No foreign priority has been claimed. This application is a continuation of application 15/608375 now US Pat # 10,614,362.
Specification

4.	The disclosure is objected to because of the following informalities: The specification should include a section titled CROSS-REFERENCES TO RELATED APPLICATIONS. See 37 CFR 1.78 and MPEP § 211 et seq. This section should include the continuation data. Appropriate correction is required.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/06/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
6.	       The drawings submitted on 04/06/2020 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
9.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 2-9, 11-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 11-18 and 20 of U.S. Patent No. 10,614,362. Although not all the claims at issue are identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 2-9, 11-18, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Malhotra et al. US Pat # 10,223,403.
With regards to claim 2, Malhotra et al. US Pat # 10,223,403 teaches a computer-implemented comprising:
 receiving a set of time series data comprising time series data objects; (Col. 9, lines 1-6)
extracting a sample of time series data objects from the set of time series data; (Col. 9, lines 8-11)
decomposing the sample of time series data objects into sub-components; (Col. 9, lines 14-20)and 

With regards to claims 3 and 12, Malhotra et al. US Pat # 10,223,403 teaches applying the outlier discovery system selected by the neural network based on the sub-components decomposed from the sample of time series data objects to the set of time series data to determine whether one or more of the time series data objects in the set of time series data comprise outlying data. (anomalies; Col. 9, lines 22-30)
With regards to claim 4 and 13, Malhotra et al. US Pat # 10,223,403 teaches determining at least one corrective action when the one or more of the time series data objects in the set of time series data are determined to comprise outlying data.
With regards to claim 5 and 14, Malhotra et al. US Pat # 10,223,403 teaches storing the sub-components and the outlier discovery system selection made using statistical classification in a database, and wherein the neural network receives the sub-components from the database. (Col. 6, lines 4-15)
With regards to claims 6 and 15, Malhotra et al. US Pat # 10,223,403 teaches receiving input evaluating the outlier discovery system selection made using statistical classification. (Col. 2, lines 40-49)
With regards to claim 7 and 16, Malhotra et al. US Pat # 10,223,403 teaches receiving input evaluating the outlier discovery system selected using the neural network. (Col. 5, lines 30-34)
With regards to claims 8 and 17, Malhotra et al. US Pat # 10,223,403 teaches receiving configuration data associated with the set of time series data; and extracting a sample of the configuration data, wherein the selecting, using statistical classification, an outlier discovery system based on the sub-components is also based on the sample of the configuration data. (Col. 2, lines 6-22)

With regards to claim 11, Malhotra et al. US Pat # 10,223,403 teaches computer-implemented system for an outlier discovery system comprising: one or more storage devices; (Col. 1, lines 52-55)and a processor that receives a set of time series data comprising time series data objects, extracts a sample of time series data objects from the set of time series data, decomposes the sample of time series data objects into sub-components, selects, using a neural network, an outlier discovery system based on the sub-components decomposed from the sample of time series data objects. (Col. 2, lines 6-24)
With regards to claim 20, Malhotra et al. US Pat # 10,223,403 teaches a system comprising: one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Col. 1, lines 52-55) comprising: 
receiving a set of time series data comprising time series data objects; (Col. 9, lines 1-6)
extracting a sample of time series data objects from the set of time series data;(Col. 9, lines 8-11)
 decomposing the sample of time series data objects into sub-components; (Col. 9, lines 14-20) and 
selecting, using a neural network, an outlier discovery system based on the sub-components decomposed from the sample of time series data objects. (Col. 9, lines 27-30)
With regards to claims 21-23, Malhotra et al. US Pat # 10,223,403 teaches receiving a second set of time series data comprising time series data objects; 
extracting a second sample of time series data objects from the second time series data; (Col. 1, line 65)

 selecting, using statistical classification, an outlier discovery system based on the sub-components decomposed from the second sample of time series data objects;(Col. 2, lines 40-49)(Col. 3, lines 8-20)
 selecting, using the neural network, an outlier discovery system based on the sub-components decomposed from the second sample of time series data objects; (Col. 5, lines 20-34)
determining a level of error of the neural network based on a comparison of the outlier discovery system selection made using statistical classification and the outlier discovery system selection made by the neural network; and  updating weights of the neural network based on the level of error of the neural network. (CUSUM & EWMA; Col. 6, lines 1-20)
Examiner's Note:
14. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
15.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Principe et al. US 2016/0242690 teaches brain state advisory system using calibrated metrics and optimal time-series decomposition. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S. BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on M-F 9-5:30.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        April 10, 2021